Title: To Thomas Jefferson from Nathaniel Appleton, 27 May 1788
From: Appleton, Nathaniel
To: Jefferson, Thomas


          Boston, 27 May 1788. At request of his son Thomas, has shipped on TJ’s account “Eight boxes of Spermaceti Candles, enclosed in one Case, on board the Sloop Phoenix Capt. Loring master bound to Havre de Grace and Rouen”; hopes TJ will find these of good quality; has sent several sizes, not knowing which would be most agreeable; has directed Captain Loring to lodge the case with Messrs. Le Couteulx & Cie., merchants at Rouen; thanks TJ “most sincerely for the kind notice you have been pleased to take of my son since his arrival in Paris.” [Subjoined:] Invoice for candles shipped to TJ “on his Account and risque” shows that eight boxes, “Branded N. Appleton & Co.,” contained 229¼ lbs. of candles net @ 2/6 and cost £28. 13s. ld., plus 10/8 for the boxes and 2/6 for the case.
        